Citation Nr: 0501672	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  92-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability for the period prior to August 9, 
1991.  

2.  Entitlement to a total disability rating based on 
individual unemployability for the period subsequent to 
August 9, 1991.  

3.  Entitlement to reimbursement for unauthorized medical 
expenses.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to April 
1958, from September 1958 to September 1963, and from January 
1964 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a total disability 
rating based on individual unemployability.  He subsequently 
perfected an appeal of this issue to the Board.  In an August 
2003 decision, the Board dismissed the veteran's claim as 
moot; however, this decision was vacated and remanded by a 
May 2004 order of the U.S. Court of Appeals for Veterans 
Claims ("Court"), and has now been returned to the Board.  

During the course of this appeal, the veteran has been 
awarded a total schedular rating of 100 percent for his post 
traumatic stress disorder, effective from August 9, 1991.  
Because of this award, his total disability rating based on 
individual unemployability claim has been recharacterized to 
reflect this change.  

The issues of entitlement to a total disability rating based 
on individual unemployability prior to August 9, 1991, and 
entitlement to reimbursement for unauthorized medical 
expenses are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Effective from August 9, 1991, the veteran has been 
awarded a 100 percent (schedular) rating for his post 
traumatic stress disorder.  


CONCLUSION OF LAW

The award of a total disability rating based on individual 
unemployability subsequent to August 9, 1991, is precluded by 
law.  38 C.F.R. §§ 3.340, 4.16(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1991 
Statement of the Case, the various Supplemental Statements of 
the Case, and October 2001 and May 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Raleigh and 
Winston-Salem, NC, and in Berkley, WV.  Because VA medical 
treatment has been reported by the veteran, these records 
were obtained.  Private medical records have also been 
obtained, as indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) in which the Court held that 38 U.S.C.A. 
§ 5103(a) requires VA to provide notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim 
before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in November 1991, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions in light of the additional 
development performed subsequent to November 1991.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks entitlement to a total disability rating 
based on individual unemployability ("TDIU").  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2004).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.  If the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a) are not met, an extra-
schedular rating is for consideration where the veteran is 
otherwise unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b) (2004).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2004).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2004).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

Because the veteran has been awarded a schedular 100 percent 
rating effective August 9, 1991, the issue becomes one of 
entitlement to a TDIU prior to August 9, 1991, and 
entitlement thereafter.  Each time period will be discussed 
below separately.  

As an initial matter, the Board notes that the veteran has 
been awarded a schedular rating of 100 percent for his post 
traumatic stress disorder, effective from August 9, 1991.  
However, a veteran may only be awarded a TDIU "where the 
schedular rating is less than total."  38 C.F.R. § 4.16(a) 
(2004).  The Court has also noted "[a] veteran is eligible 
for a [total disability] rating only where the schedular 
rating is less than total."  Acosta v. Principi, 18 Vet. 
App. 53, 59 (2004).  Therefore, for the period subsequent to 
August 9, 1991, the veteran's TDIU claim must be denied, as 
he has already been awarded a schedular 100 percent rating 
for this time period.  

Because the veteran has already been awarded a schedular 
total rating for the period subsequent to August 9, 1991, he 
may not be awarded a TDIU for this same time period, as a 
matter of law.  Where the law is dispositive of the claim, 
the claim should be denied because of lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For this reason a TDIU subsequent to August 9, 1991, must be 
denied.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability subsequent to August 9, 1991, is denied.  


REMAND

The veteran asserts that a total disability rating based on 
individual unemployability is warranted prior to August 9, 
1991.  Prior to that date, he was receiving a total schedular 
rating for his service-connected disabilities, and therefore 
would not be statutorily barred from receiving a total 
disability rating based on individual unemployability.  
However, subsequent to the most recent consideration of this 
issue by the RO, the veteran submitted additional evidence 
relevant to this pending claim.  When new evidence has been 
added to the record, the agency of original jurisdiction is 
obligated to reconsider the veteran's claims in light of the 
additional evidence, and to provide a Supplemental Statement 
of the Case to him and his representative, if any.  See 
38 C.F.R. § 19.31 (2004).  Because this action has not yet 
been accomplished, and the veteran has not waived 
consideration of this evidence by the agency of original 
jurisdiction, a remand is required in order for him to be 
afforded proper procedural development.  

Next, in May and August 2004 decisions, the veteran was 
denied reimbursement for outpatient medical care.  In a 
September 2004 written statement to the President, which was 
subsequently forwarded to VA, the veteran expressed 
disagreement with this denial.  Because this statement from 
the veteran indicates clear disagreement with VA's denial, 
and was received within a year thereafter, it is accepted as 
a timely Notice of Disagreement.  38 U.S.C.A. § 7105 (West 
2002).  Accordingly, because a timely Notice of Disagreement 
regarding this issue has been submitted, a remand is required 
in order for the MAS to provide the veteran a Statement of 
the Case.  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held in Manlincon v. West, 12 Vet. App. 
238 (1999), that, when a notice of disagreement has been 
timely filed, the Board should remand, rather than refer, the 
issue to the AOJ for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the 
veteran must submit a timely substantive appeal in order for 
this issue to be perfected for appeal to the Board.  See 38 
U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded to 
the AMC for the following additional development:

1.  The RO should reconsider the veteran's 
claim for a total disability rating based on 
individual unemployability prior to August 9, 
1991, in light of all evidence of record.  If 
the benefit on appeal remains denied, the 
veteran and his representative should be 
afforded a Supplemental Statement of the 
Case, and given the opportunity to respond 
thereto.  Thereafter, the claim should be 
returned to the Board.  

2.  The RO should also take the necessary 
steps to ensure that the veteran and his 
representative are issued a Statement of the 
Case regarding the issue of entitlement to 
reimbursement of unauthorized medical 
expenses.  (This issue is within the 
jurisdiction of the Medical Administration 
Service at the VA Medical Center, Salisbury, 
NC.)  The appellant and his representative 
are hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely substantive 
appeal must be filed if appellate review of 
this issue by the Board is desired.  If and 
only if a timely substantive appeal is filed 
should this issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


